Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 24, 1997, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant’s application for a hearing was untimely.
Claimant was found to be disqualified from receiving unemployment insurance benefits because she had left her employment for personal and noncompelling reasons. Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board that claimant’s subsequent request for a review hearing was untimely, pursuant to Labor Law § 620 (1) (a), with the result that the Commissioner’s initial determination would not be disturbed. Claimant conceded that she had received the applicable notice of determination and she presented no persuasive evidence that she was prevented from filing a timely request for a hearing. Under the circumstances presented here, we affirm the Board’s ruling, including its additional provision that claimant had presented no proof of intervening employment that would render her eligible for benefits since the Commissioner’s initial ruling (see, Matter of Miles [Hudacs], 210 AD2d 714).
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.